Exhibit 99.1 FOR IMMEDIATE RELEASE Urologix Reports Results For Fiscal Year 2011 Third Quarter MINNEAPOLIS — April 26, 2011 — Urologix®, Inc. (NASDAQ:ULGX), the manufacturer and marketer of minimally invasive Cooled ThermoTherapy™ (CTT), the durable and effective in-office treatment for patients suffering from benign prostatic hyperplasia (BPH), today reported financial results for the third quarter of its fiscal year 2011 that ended March 31, 2011. Fiscal year 2011 third-quarter revenue was $3.0 million, down 10 percent from the $3.3 million reported in the second quarter of fiscal year 2011 and down 17 percent compared to the $3.6 million reported for the same period of the prior fiscal year. The decrease in revenue sequentially and year over year was due to reduced order volume in direct, mobile and third party mobile distribution channels. There has been no material difference in the percentage of overall catheter revenue derived from our various sales channels compared with the second quarter of fiscal year 2011. For the fiscal year 2011 third quarter, Urologix posted a net loss of $983,000, or $0.07 per diluted share, on revenue of $3.0 million. This compares to a net loss of $712,000, or $0.05 per diluted share, in the second quarter of fiscal year 2011 and a net loss of $597,000, or $0.04 per diluted share, in the third quarter of the prior fiscal year. “There was a marked slowdown in procedure volume at the beginning of the calendar year, which many of our customers attributed to the resetting of annual deductibles and continuing economic conditions,” said Stryker Warren, Jr., CEO. “However, in March we began to see recovery in our Mobile procedure volume, which correlated with the launch of our “Think Outside the Pillbox!” marketing campaign – a focused initiative to raise urologists’ awareness of the significant patient population dissatisfied with the symptom improvement, costs or side effects of chronic BPH medication and to support the urologist’s presentation of CTT as an early alternative for their BPH patients on medical therapy.” The Company’s cash utilization was $498,000 for the quarter ended March 31, 2011, compared to a utilization of $413,000 in the second quarter of fiscal year 2011. In the third quarter of the prior fiscal year, the Company utilized $247,000 in cash. The difference compared to the same period of fiscal year 2010 is mainly due to the comparative reduction in revenue previously mentioned. The Company’s cash balance was $3.8 million as of March 31, 2011, which management considers sufficient to fund working capital and capital resource needs beyond the next twelve months. The Company has no debt. Gross profit for the fiscal year 2011 third quarter was $1.6 million, or 54 percent of revenue, compared to $1.8 million, or 56 percent of revenue, for the second quarter of fiscal year 2011 and $2.0 million, or 55 percent of revenue, in the third quarter of fiscal year 2010. The primary reason for the margin differential is the result of allocating fixed manufacturing costs over a reduced volume of sales. Operating expense in the third quarter of fiscal year 2011 increased $29,000, or 1 percent, when compared to the second quarter of fiscal year 2011 primarily as a result of an increase in sales and marketing expense due to the launch of a new marketing campaign. The Company continues its investment in research and development as expense was flat compared to the second quarter of fiscal year 2011, but increased 20 percent compared to the same quarter of fiscal year 2010. Compared to the third quarter of fiscal 2010, overall operating expense increased 1 percent. “We continue to emphasize the posture and prominence of CTT amongst the BPH treatments discussed with the patient—intending to ensure that a non-surgical option to medical therapy becomes a mainstay of the treatment paradigm presented to, and contemplated by, the patient,” stated Stryker Warren jr.,
